UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6801


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARKEITH HART, a/k/a Scrap,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:14-cr-00207-FL-1; 5:16-cv-00168-FL)


Submitted: March 29, 2018                                          Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Markeith Hart, Appellant Pro Se. Tobin Webb Lathan, Donald Russell Pender, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Markeith Hart seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Hart has not made

the requisite showing. *    Accordingly, we deny Hart’s motion for a certificate of

appealability and dismiss the appeal. We dispense with oral argument because the facts




       *
        In making this determination, we rely in part on United States v. Thompson, 874
F.3d 412 (4th Cir. 2017) (prior North Carolina conviction for assault inflicting serious
bodily injury constitutes a predicate crime of violence for purposes of the residual clause
of U.S. Sentencing Guidelines Manual § 4B1.2), cert. denied, 2018 WL 692277 (U.S.
Feb. 26, 2018) (No. 17-7604).


                                             2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         DISMISSED




                                           3